Title: To Thomas Jefferson from Albert Gallatin, 12 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            March 12th 1807
                        
                        I enclose the recommendation in favour of a successor to Mr Bloodworth. Neither of the gentlemen was
                            desirous to make any; but I requested them to do it—as it appeared more than probable that we would be obliged to make
                            the change after they were gone. The gentleman recommended by Macon & Turner is more conspicuous in a political point of
                            view than the other, having been an Elector &a. That recommended by Mr Kenan who is the representative of the
                            district of Wilmington has the advantage of living on the spot. I believe both to be good men.
                        I know of no other method to dismiss than by the appointment of a successor; and another objection to sending
                            to the sureties a dismission to be used at their discretion in that they might be induced, by receiving an indemnification
                            from the collector to the amount of their bond, to suffer him to continue in office, and that same indemnification might
                            be made at the expense of the public.
                        The only question appears to me whether we consider the declaration of the sureties as sufficient evidence of
                            the facts which they state as being within their own knowledge? If we do, it is a delinquency, and a removal must ensue.
                            If we have doubts an investigation should precede the removal. It is because it appeared to me that there was no reason to
                            doubt the truth of their statement that an immediate removal was proposed.
                        It appears by the enclosed paper marked L. H. that E. Dowlf keeper of the light house of Penobscot has sold
                            the public oil. I intend to send the paper to the district attorney in order that he may be prosecuted: but a successor is
                            wanted. Of the two candidates E. Otis who lives on the spot & has applied for a similar office 100 miles off seems
                            preferable. He is recommended by Mr Cooke & is a republican member of assembly for that very town.
                        Mr Lee the son of the former Govr. of Maryland applies for the office of Commissr. of land claims at
                            Opelousas. I do not know him; his religion & speaking French would be favorable. His being of a federal family and on
                            intimate terms with Clark are against him.
                        To Lattimer the only objection is that wishing to have every old incomplete Spanish concession in the
                            Mississippi territory confirmed, his biass would go the same way at Orleans.
                        There is a Mr or Dr Elzy or Elsy in Fauquier or Loudon, a very respectable & firm republican who would
                            perhaps go if appointed. Would it be worth while to enquire?
                        I return the N. Orleans hospital papers. I believe that we ought to have one there; the three we own are
                            Boston, Norfolk, & Charleston. Twenty thousand dollars would be wanted for the building; but the fund can bear it as our
                            surplus in hand is above 40,000 drs. If you approve, I will write to collector Brown, and give him authority to make
                            an arrangement with the corporation, vizt. that they will give a convenient lot in the commons, & agree after the
                            building is completed to take possession of it, keep it in repair & receive our seamen & boatmen at a certain fixed
                            price a week. The arrangement to be of course subject to your final approbation.
                        I enclose some recommendations for the land offices of Jeffersonville.
                  With respectful attachment Your obedt.
                            Servt.
                        
                            —Albert Gallatin
                     
                        
                    